Citation Nr: 1203018	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for headaches.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to special monthly pension.


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the RO.  The Veteran perfected a timely appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision denied the Veteran's claim for service connection for headaches.  

2.  The evidence associated with the claims file since the September 2004 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim for service connection for headaches.  

3.  The preponderance of the evidence is against a finding that there is a medical relationship between the Veteran's current headaches and the Veteran's military service.  

4.  The Veteran currently has the following service-connected disabilities: lumbar strain, rated as 0 percent disabling; residuals of pulmonary emboli, rated as 0 percent disabling.  

5.  The Veteran currently has the following nonservice-connected disabilities: stomach problems, rated as 10 percent disabling; degenerative disc disease of the lumbar spine with subluxation of L4-L5, rated as 0 percent disabling; left hip condition, rated as 0 percent disabling; human immunodeficiency virus, rated as 0 percent disabling; status post removal of vocal cord polyp, rated as 0 percent disabling; pneumonia, rated as 0 percent disabling; hypertension, rated as 0 percent disabling; sexually transmitted disease, rated as 0 percent disabling; residual scar, status post spinal tap procedure, rated as 0 percent disabling; headache, rated as 0 percent disabling; alcohol abuse, rated as 0 percent disabling; and depression, rated as 0 percent disabling. 

6.  The Veteran is not over the age of 65; he served for more than 90 days during the Vietnam Era, a period of war.

7.  The objective medical evidence of record does not demonstrate that the Veteran has any service-connected disabilities which render him physically helpless in the performance of the activities of daily living or in protecting himself from the everyday hazards and dangers incident to his environment; and the Veteran does not have a single disability rated as 100 percent disabling.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision, denying service connection for headaches is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2011).

2.  As evidence received since the September 2004 rating decision, denying service connection for headaches, is new and material, the criteria for reopening the claim for service connection for headaches are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for special monthly pension based on the need for the regular aid and attendance of another person or at the housebound rate have not been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. §3.159 (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant about the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. §§ 3.159(b)(1) (2011).  This notice must be provided prior to the initial decision on a claim for VA benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, a December 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess. 

Specific to a claim to reopen a previously denied claim for service connection, the VCAA requires that VA provide a notice letter that describes the basis of the previous denial, as well as the evidence necessary to substantiate the element or elements of service connection found to be unsubstantiated in the previous denial. The failure to provide this notice prior to the adjudication of a veteran's claim generally constitutes prejudicial error by VA.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The RO provided the Veteran notice consistent with the requirements in Kent in a December 2007 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all available records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, private treatment records and VA examination reports.  

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims decided herein. 

II.  Pertinent Laws and Regulations

A.  Petition to Reopen

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Here, the claim to reopen was received in November 2007; therefore, the current version of the law, which is set forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).




B.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

III.  Analysis

A.  Petition to Reopen 

In a September 2004 rating decision, the RO denied service connection for headaches.  The evidence of record at that time consisted of service treatment records and various private treatment records.  Service treatment records showed that the Veteran was seen in September 1977 with intermittent one month history of left frontal headaches.  There was no history of trauma and no neurological symptoms.  A follow-up noted dated in October 1977 shows that the Veteran's headaches were resolved and he felt fine.  Also of record was an October 2002 VA Emergency Department record showing that the Veteran complained of headache for the last 5 days.  The Veteran stated he had a history of chronic headaches since he fell through a roof in 1994.  A 2002 private mental health record showed that the Veteran complained of severe headaches.  In sum, the evidence showed that the Veteran had experienced a headache in-service and had also complained of post-service headaches.  

The evidence added to the record since the September 2004 rating decision consists of lay statements from the Veteran and the report of a July 2009 VA examination.  
The Veteran's claim was denied because there was no evidence that the Veteran's headaches were incurred during the Veteran's active military service.  

The newly submitted evidence, namely the July 2009 VA examination report shows that the Veteran was diagnosed with chronic headaches, persistent since its start in 1987, prostrating when present.  

As such, the evidence that has been submitted since the September 2004 rating decision is both new and material because it shows that the Veteran has been diagnosed with headaches that are casually related to his military service.  Thus, the evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of service connection for headaches.  

The Board recognizes that the Veteran's claim was addressed by the RO on a de novo basis, a different approach from that used by the Board.  See Statement of the Case, dated Sept. 1, 2009 (reopened and considered on a de novo basis, the claim of service connection for headaches).  However, given that the RO denied the Veteran's claim under that basis of adjudication, and in light of the Board's decision to reopen on the basis of the submission of new and material evidence, the Board is of the opinion that the Veteran will not be prejudiced by its decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Service Connection Claim

Having determined that new and material evidence has been presented to reopen the Veteran's claim, the Board must now determine whether the Veteran is entitled to service connection.  

Service treatment records show that the Veteran was seen in September 1977 with intermittent one month history of left frontal headaches.  There was no history of trauma and no neurological symptoms.  A follow-up noted dated in October 1977 shows that the Veteran's headaches were resolved and he felt fine.  The Veteran's separation examination report shows that the Veteran denied frequent or severe headaches and no related conditions were noted or diagnosed upon clinical evaluation.  

Although various private and VA treatment records have been associated with the Veteran's claims file, only two reference a complaint of headaches.  An October 2002 VA Emergency Department record shows that the Veteran complained of headache for the last 5 days.  The Veteran stated he had a history of chronic headaches since he fell through a roof in 1994.  A 2002 private mental health record shows that the Veteran complained of severe headaches.  

At a July 2009 VA examination the Veteran complained of headaches that he has been having ever since 1987.  This is located over both the temples and across the forehead.  He stated that the headaches were present everyday and were an 8 in intensity on a scale from 1 to 10.  The Veteran reported that he has it every morning and sometimes in the evening.  It is an aching type of pain associated sometimes with burning in the eyes.  No parasthesia, blurry or double vision, nausea or vomiting, or loss of consciousness.  There is no aura.  The Veteran stated that he takes 2 ibuprofen tablets everyday and lies down in a quiet room.  The headache is usually relieved within 3-4 hours.  The headache is associated with photophobia and phonophobia.  He stated that he is unable to work when he has the headaches.  He has never been told he has migraines.  The Veteran said the headaches started in 1987 and has not changed since it started.  He denied any history of head injury or meningitis.  No family history of migraines.  The Veteran said the headaches were diagnosed in the service but he was not sure what treatment he had received.  The examiner diagnosed the Veteran with chronic headaches, persistent since its start in 1987, prostrating when present.  

Though the July 2009 VA examiner found that the Veteran's headaches began in-service and had continued since that time, the Board does not find this medical opinion to be of high probative value.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In this case the examiner did not provide a basis for his opinion, thus, this diminishes the probative value of the opinion.  

The probative value of the opinion is further diminished by the fact that the examiner seemed to rely on the service history as provided by the Veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).  The Veteran's lay statements are contradicted by the service records that are of record.  To this end the Board notes that the Veteran reported that his headaches began in 1987 and have continued since that time.  However, the service treatment records show that the Veteran was seen in September and October 1977 with complaints of headaches and there were no further complaints.  Most notably, in direct contrast to the lay statements made at the examination that the condition began in 1987; his separation examination report shows that the Veteran denied having frequent or severe headaches, and the 2002 VA emergency room record shows that the Veteran stated that he has had chronic headaches since a fall in 1994.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

In this case the Veteran has testified that he developed headaches in-service and that headaches have continued since that time.  The Veteran is competent to testify as to the onset and continuity of his symptomatology but the Board must determine the credibility of the Veteran's statements.  In this case, there is medical evidence that the Veteran did experience headaches in service; however, they appeared to be acute and not chronic and to have resolved by October 1977.  In addition the Veteran stated at his VA examination that they began in 1987 but the evidence shows he only complained of headaches in 1977 and denied having headaches in 1987.  

The Veteran stated that his symptoms have continued since 1987 but, significantly, upon separation from service in July 1987, the Veteran denied ever having or having had frequent or severe headaches.  The Veteran clinically was evaluated as normal, revealing no complaints or symptoms of headaches.  See Report of Medical History, dated July 1987 (containing the Veteran's certification over his signature that the information supplied was true and correct to the best of his knowledge); and Report of Medical Examination, dated July 1987.  Further, the Veteran also gave a medical history at a 2002 VA emergency room visit when he reported that he has had chronic headaches since a fall in 1994.  For these reasons the Veteran's testimony regarding onset and continuity of symptomatology is not found to be credible, as it is inconsistent with the other evidence of record.  

Thus, continuity of symptomatology is not demonstrated, and the contemporaneous lay and medical evidence may not be reasonably construed to find that the Veteran had continuing symptoms during active duty service which could be causally related to his current headaches.  In contrast, the fact that the Veteran did not then report any such symptoms strongly suggests that they were not present at that time and is highly probative evidence against the claim, as it tends to show no continuity of symptoms of headaches since active duty service.  In other words, the Veteran's belated statements describing complaints of headaches since active duty service do not approach the probative weight and credibility of the lay and medical evidence contained in the 2002 VA (emergency room) record and the service department records contemporaneous to that time.  This is so because, the contemporaneous lay and medical evidence of record reflects the Veteran's own statements given to health care professionals at the time of actual service department examination in the interim years between active duty service and the initial diagnosis after service. 

For the reasons discussed above, the Board finds that the credible and probative evidence demonstrates that the Veteran's current headaches are of post service onset.  Apart from the July 2009 VA examiner's opinion, which has been deemed to be of little probative value, the only evidence in support of the Veteran's claim is the Veteran's belated lay statements of continuing symptoms.  However, the Veteran's lay statements in this matter have not been found to be credible and must be considered of diminished probative value and are insufficient to establish a headache disability dating from active duty service.  

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's skin disability was not incurred in or aggravated by active duty service, and that such disability may not be presumed to have been incurred in service. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

C.  Special Monthly Pension

The need for aid and attendance is defined as "helplessness or being so nearly helpless as to require the regular aid and attendance of another person." 38 C.F.R. § 3.351(b)."  Aid and attendance" is considered necessary where a veteran is unable to dress or undress himself, or keep himself ordinarily clean and presentable, or feed himself, or use bathroom facilities by himself. 38 C.F.R. § 3.352(a).  A claimant is "permanently housebound" when substantially confined to his or her dwelling and the immediate premises, and it is reasonably certain that the disability and resultant confinement will continue throughout that person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  Further, a veteran is in need of regular aid and attendance if he is blind or nearly blind; or is a patient in a nursing home because of mental or physical incapacity; or establishes a need for aid and attendance on a factual basis according to specified criteria.  38 C.F.R. § 3.352(c).   

The following will be accorded consideration in determining the factual need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352.  

It is not required that all of the disabling conditions enumerated be found to exist before a favorable decision may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others.  Id; Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

Generally, a Veteran receiving nonservice-connected pension may receive special monthly pension at the housebound rate if he has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17 ) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1), (2).  

The United States Court of Appeals for Veteran's Claims (Court) has held that if a wartime Veteran is 65 years of age or older, as prescribed by 38 U.S.C.A. § 1513(a), he or she is excluded from demonstrating the permanent and total disability requirement in 38 U.S.C.A. § 1521(a) and (e), for purposes of establishing entitlement to a pension at the rates under 38 U.S.C.A. § 1521.  Hartness v. Nicholson, 20 Vet. App. at 220-221.  In other words, the Court concluded that a showing of permanent and total disability is not required in order for a wartime Veteran age 65 or older to obtain special monthly pension under 38 U.S.C.A. § 1521(e).  Id. at 221-222.  Rather, it is only necessary that the evidence establish either that he (or she) has additional disability or disabilities independently ratable at 60 percent or more; or, that by reason of disability or disabilities, he (or she) is permanently housebound.  Id. 
In this respect, for housebound benefits, the requirement under section 1521(e) that the Veteran has a disability rated as permanent and total (100 percent) is excluded if he or she is 65 or older.  Hartness, 20 Vet. App. at 221.  

The Board notes that the Veteran does not contend, and the evidence does not demonstrate, that he is blind or so nearly blind as to have corrected bilateral visual acuity of 5/200 or less or concentric contraction of the visual field to five degrees or less.  Nor does he contend that he is a patient in a nursing home because of mental or physical incapacity.  The Board will therefore consider whether the evidence establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) (2011). 

Initially, the Board acknowledges that a July 2009 Aid and Attendance VA examination suggests that the Veteran is not permanently housebound by reason of disability or disabilities; however, as detailed above, the holding in Hartness permits the exclusion of the permanent and total disability requirement in determining entitlement to pension when a Veteran is over the age of 65 and is housebound or has an additional 60 percent disability.  Hartness, 20 Vet. App. at 221  

In July 2009 the Veteran was afforded a VA examination in order to assess the Veteran's need for aid and attendance.  At the examination, the Veteran stated that he did not apply for this examination and that he does not require assistance from anybody for his care, except that he is unable to drive long distances because of chronic pain in his left leg and hip.  He also stated that he could not sit for more than 30 minutes at a time.  

In terms of the criteria listed above, the medical evidence of record does not reflect that the Veteran had the inability to: dress or undress himself; keep himself ordinarily clean and presentable; feed himself due to loss of coordination of upper extremities or extreme weakness; attend to the wants of nature; or protect himself from the hazards or dangers incident to his daily environment.  He does not have orthotics and therefore has no frequent need for orthotic adjustment. 

While he has indicated that he is unable to drive long distances, the Veteran has been able to ambulate independent of any assistive device, and, aside from needing help driving, he performed the activities of daily living himself without assistance.  Therefore, the Board finds that the evidence of record does not factually establish that the Veteran is so helpless as to need regular aid and attendance. 

As to whether the Veteran is housebound, it is evidenced by the record that he has wartime status, however, he is under 65 years of age and at no time during the appeal period has he had a single permanent disability rated 100 percent disabling. A single disability rated 100 percent disabling is a threshold requirement for Veteran's under 65 years of age, and thus does not meet the first element for a finding of housebound. 38 C.F.R. § 3.351(d).  Moreover, he is not substantially confined to his dwelling and the immediate premises nor is he institutionalized.  As noted above, he manages to leave his home to attend VA physician appointments and was obviously not housebound. 

Based on the foregoing, the Board finds that the claim for special monthly pension based on aid and attendance or at the housebound rate must be denied. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

New and material evidence having been received, service connection for headaches, is reopened, and is granted to this extent only. 

Entitlement to service connection for headaches is denied.  

Entitlement to special monthly pension is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


